Reasons for Allowance


1.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 15 are distinguishable over the prior art for at least the determination of whether at least one of an image of a face of an individual or an image comprising identification (ID) information is included in an image frame based on a personal information identification neural network.  The results of the determination enables the image frame containing the personal information to not be displayed and a map of the space is stored without the frame containing the personal information.  The invention addresses privacy concerns of imaging systems used in robotic devices.  Claim 6 is distinguishable for at least similar discrimination of image frames with the additional feature of replacing the image frame at issue with an alternative image frame predicted based on the image frame before and after the frame at issue whereby the alternative frame is predicted using a frame prediction neural network.  Claim 7 is distinguishable for at least similar discrimination of image frames with the additional feature of managing the storage of the resulting spatial map in a buffer memory and transmitting the stored image frames to an external server when the buffer memory exceeds its capacity.  Dependent claims 2-5, 10-14 and 17-19 are distinguishable for at least the same reasons.
	The closest prior art appears to be Armon et al. (US 2020/0250337)
which discloses receiving a plurality of image frames of a space [0118]; discriminating a first image frame comprising personal information from the image frames [0119, 0120]; processing the first image frame such that the personal information is not displayed [0144- removal, masking]; and storing a map of the space generated using the image frames comprising a result of processing the first image frame [0129].  Armon does not disclose or reasonably suggest the distinguishable subject matter noted above.
	CN109522828 discloses a frame prediction neural network used to detect abnormal events in video frames but does not suggest alternative image frame prediction based on the image frame before and after the frame at issue as noted above for claim 6.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
● Ren et al. (“Learning to Anonymize Faces for Privacy Preserving Action Detection”) - discusses privacy issue related to computer-vision devices which modifies the image frame to anonymize a person’s face.  Reference is specifically made to service robots in homes.  The reference does not remove/replace with an alternative image frame based on neural network processing.
● Denning et al. (“A Spotlight on Security and Privacy Risks with Future Household Robots: Attacks and Lessons”) - discusses an assortment of risks associated with household robotic devices.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661